FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VERONICA NATALI VALENCIA-                        No. 08-71775
 VASQUEZ,
                                                  Agency No. A098-936-543
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Veronica Natali Valencia-Vasquez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

       We reject Valencia-Vasquez’s claim that she is eligible for asylum and

withholding of removal based upon an anti-gang political opinion or based upon

her membership in a particular social group. See Barrios v. Holder, 581 F.3d 849,

854-56 (9th Cir. 2009); Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir.

2008). Accordingly, because Valencia-Vasquez failed to demonstrate that she was

persecuted or fears future persecution on account of a protected ground, we deny

the petition as to her asylum and withholding of removal claims. See Barrios, 581
F.3d at 856.

       Substantial evidence supports the agency’s denial of CAT relief because

Valencia-Vasquez failed to establish it was more likely than not that she would be




DL/Research                              2                                      08-71775
tortured by or at the instigation of or with the consent or acquiescence of a public

official. See Santos-Lemus, 542 F.3d at 747-48.

       Valencia-Vasquez’s due process claim fails because, contrary to her

contention, the BIA issued a reasoned decision and not a streamlined order

pursuant to 8 C.F.R. § 1003.1(e)(4).

       PETITION FOR REVIEW DENIED.




DL/Research                                3                                   08-71775